Welcome
Ladies and gentlemen, if you will allow me, I would like to point out that a group of guests have been in the gallery, a group of men and women who are known in my country as 'war children'. They were children who, between 1936 and 1939, fled Spain, the fascist bombardments, who were evacuated and who found solidarity and care in families in Belgium and the United Kingdom. Today, with all of them over 75 years old, they have come to visit Parliament, to be amongst us, and it is very important and very moving for us to pay tribute to them and, in particular, to pay tribute to the solidarity of the British and Belgian people, who took them in and provided them with the families that they had been denied in their own country.